DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080101686 A1 (Sali), in view of US 10062012 B1 (Park) and in further view of US 20030091224 A1 (Wiley) and US 20050147287 A1 (Sakai).
Regarding Claims 1 and 20-21, Sali teaches:
A system configured for controlling a process for inspection of a specimen, comprising: an inspection subsystem configured to generate output responsive to energy detected from a specimen; and one or more computer subsystems configured for: generating difference images for multiple instances of a care area on the specimen by subtracting a reference from the output corresponding to the multiple instances of the care area; determining a statistical characteristic of the difference images for the multiple instances of the care area; determining variation in the statistical characteristic compared to a statistical characteristic of difference images generated for multiple instances of the care area on one or more other specimens; and determining one or more changes to one or more parameters used for detecting defects in the care area on the specimen based on the variation (Sali: Figs. 1-2 and 5-6, a system and methods of defect detection through image comparisons; methods obtain both inspection image and reference image on semi wafer, apply operators to images (i.e. filters, slope and grey value), apply comparison metrics (i.e. difference filer) to filtered images to obtain comparison image (i.e. difference image); compare comparison images to thresholds to detect defect; [0082]-[0083] once detect area is identified, the defect is flagged for further analysis, processing, and remedy).
Sali does not teach explicitly on using image of multiple pattern care area for image comparison. However, Park teaches (Park: Figs. 5-9, a pattern generation and detection method that a pattern is developed and pattern subgroups can be segmented as in Fig. 6, and each subgroup may contain one or more pattern structures as in Fig. 7, where the pattern and surrounding structures can impact defect sampling etc.)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sali with using image of multiple pattern care area for image comparison as further taught by Park. The advantage of doing so is to provide a mechanism to implement and search patterns and surrounding structure to assess impacts on inspection sensitivity, defect sampling, pattern grouping and inspection area setup, etc. (Park: Background)
Sali does not teach explicitly on subgroup pattern comparison. However, Wiley teaches (Wiley: Figs. 2-3, the difference images are computed patch by patch (i.e. subgroup by subgroup) for patch level statistical info to identify specific defect associated with the patch).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sali with subgroup pattern comparison as further taught by Wiley. The advantage of doing so is to provide a 
Sali does not each explicitly on change one or more parameters used for detecting defects in the care area on the specimen based on the variation. However, Sakai teaches ([0060], user's request for changes in inspection parameters (e.g., a threshold value for image comparison).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Sali with change one or more parameters used for detecting defects in the care area on the specimen based on the variation as further taught by Sakai. The advantage of doing so is to provide a mechanism to detect defects with improve false detection while maintain the detection sensitivity (Sakai: [0001]-[0005]).
Regarding Claim 2, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the one or more computer subsystems are further configured for: separating polygons in the care area into initial sub-groups based on a characteristic of the polygons on the specimen such that the polygons having different values of the characteristic are separated into different initial sub-groups; determining a characteristic of the output generated by the detector of the inspection subsystem for the polygons on the specimen in the different initial sub-groups; and determining final sub-groups for the polygons by combining any two or more of the different initial sub-groups having substantially the same values of the characteristic into one of the final sub-groups, wherein determining the statistical characteristic, the difference images are computed patch by patch (i.e. subgroup by subgroup) for patch level statistical info to identify specific defect associated with the patch).
Regarding Claim 3, Sali as modified teaches all elements of Claims 1-2. Sali as modified further teaches:
The system of claim 2, wherein the characteristic of the output comprises a characteristic of the output determined for detecting the defects (Wiley: Fig. 3).
Regarding Claim 4, Sali as modified teaches all elements of Claims 1-2. Sali as modified further teaches:
The system of claim 2, wherein the characteristic of the output comprises a characteristic of noise in the output (Park: Col. 16 line 63 – Col. 17 line 45, different pattern and surrounding structures yield different background noise, which implies that the output characteristics comprises noise).
Regarding Claim 5, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the statistical characteristic is a standard deviation of grey level of all pixels of the output in the multiple instances of the care area (Sali: Fig. 6, use grey level for comparison, where whether using deviation of reference level or some other means are design choice).
Regarding Claim 6, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:

Regarding Claim 7, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the one or more parameters comprise a normalization applied to the difference images prior to using the difference images for detecting the defects (Sakai [0071], the positional displacement amount may be calculated by inter-image normalized cross-correlation)
Regarding Claim 8, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the one or more changes to the one or more parameters change a sensitivity with which the defects are detected (Park: Figs. 5-9, a pattern generation and detection method that a pattern is developed and pattern subgroups can be segmented as in Fig. 6, and each subgroup may contain one or more pattern structures as in Fig. 7, where the pattern and surrounding structures can impact defect sampling etc.).
Regarding Claim 9, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the one or more parameters comprise one or more parameters of the inspection subsystem used to generate the output (Sakai: [0060], user's request for changes in inspection parameters (e.g., a threshold value for image comparison)
Regarding Claim 10, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein generating the difference images, determining the statistical characteristic, determining the variation, and determining the one or more changes are separately performed for the care area and another care area on the specimen (Wiley: Fig. 3, patch by patch comparison for error, where the error may be improved through changes related to the particular patch/subgroup).
Regarding Claim 11, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein a recipe for the process for the inspection is setup prior to generating the difference images, determining the statistical characteristic, determining the variation, and determining the one or more changes (Sakai: Figs. 1-2).
Regarding Claim 12, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein generating the difference images, determining the statistical characteristic, determining the variation, and determining the one or more changes are performed for each specimen on which the process for the inspection is performed (Sali: Figs. 1-2).
Regarding Claim 13, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the one or more computer subsystems are further configured for determining variation in a fabrication process performed on the 
Regarding Claim 14, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the one or more computer subsystems are further configured for determining additional variation in the statistical characteristic as a function of position of the multiple instances of the care area on the specimen and determining variation in a fabrication process performed on the specimen based on the additional variation in the statistical characteristic (Wiley: Fig. 3, patch by patch comparison for error, where the error may be improved through changes related to the particular patch/subgroup).
Regarding Claim 15, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein detecting the defects comprises generating a one-dimensional histogram of pixel count as a function of grey level of pixels in the difference images (Sali: Fig. 1, use pixel grey level comparison, where using pixel count or histogram is known in the field).
Regarding Claim 16, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein detecting the defects comprises generating a two-dimensional histogram of pixel count as a function of grey level of pixels in the reference and grey level of the pixels in the difference images (Sali: Fig. 1, use pixel grey level comparison, where using pixel count or histogram is known in the field).
Regarding Claim 17, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the specimen is a wafer (Sali: Fig. 1).
Regarding Claim 18, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the inspection subsystem is a light-based inspection subsystem (Sakai: Fig. 1).
Regarding Claim 19, Sali as modified teaches all elements of Claim 1. Sali as modified further teaches:
The system of claim 1, wherein the inspection subsystem is an electron-based inspection subsystem (Park: Fig. 1, light source 16 may include a broadband plasma (BBP) light source. In this manner, the light generated by the light source and directed to the specimen may include broadband light. However, the light source may include any other suitable light source such as a laser).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649